This is an appeal from a decision of the Appellate Tax Board (board) denying the taxpayer’s petition for an abatement of real estate taxes on two parcels of property. The taxpayer chose to use the informal procedure before the board, and so waived its right of appeal to this court “except upon questions of law raised by the pleadings or by an agreed statement of facts or shown by the report of the board.” G. L. c. 58A, § 7A. There was no statement of agreed facts or report. The pleadings before the board alleged that the properties were overvalued and disproportionately assessed, although it appears that the taxpayer in fact sought to prove only that its property was overvalued. There is nothing before us except the unsupported allegations of the taxpayer. As we stated in Milchen Furniture Co. v. Assessors of Quincy, 335 Mass. 767 (1957), “all that we have before us is the pleading setting forth the facts alleged by the [taxpayer] as the basis of its claim, and the decision of the board, without findings or rulings .... On such a record there is nothing for this court to review.” Leen v. Assessors of Boston, 345 Mass. 494, 497-498 (1963). The decision of the Appellate Tax Board is affirmed.

So ordered.